DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0304420), hereinafter referred to as Li, in view of Kaushik (US 2016/0283140), hereinafter referred to as Kaushik.

6.	Regarding claim 1, Li discloses a computer-implemented method comprising: accessing cluster hardware information that identifies at least two different types of storage media within a cluster and provides an indication of a respective amount of data throughput for each identified type of storage media (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives); 
and accessing popularity information for one or more portions of digital content that are to be stored in the cluster, the popularity information indicating how often the digital content is predicted to be accessed over a specified future period of time (fig. 1-3, paragraph 22 wherein system determines popular documents for storage placement to reduce storage cost).
However Li is silent in regards to disclosing allocating the digital content on the at least two different types of storage media within the cluster according to the popularity information, such that digital content predicted to have higher popularity is placed on storage media types with higher throughput amounts according to the cluster hardware information, and digital content predicted to have lower popularity is placed on storage media types with lower throughput amounts, as indicated by the cluster hardware information.
Kaushik discloses allocating the digital content on the at least two different types of storage media within the cluster according to the popularity information, such that digital content predicted to have higher popularity is placed on storage media types with higher throughput amounts according to the cluster hardware information, and digital content predicted to have lower popularity is placed on storage media types with lower throughput amounts, as indicated by the cluster hardware information (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).  Kaushik (paragraph 72) wherein file system cluster splits dataset into two sub-blocks, where one sub-block contains a subset of popular columns determined as flash-suitable, and the second sub-block contains remaining columns.  All of the elements are known.  Combining the references would yield the instant claims wherein content is allocated to be saved on multiple storage media based on predicted popularity of content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

7.	Regarding claim 2, Li discloses the computer-implemented method of claim 1, wherein one of the at least two different types of storage media within the cluster comprises solid state drives (SSDs) (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives).

8.	Regarding claim 3, Li discloses the computer-implemented method of claim 1, wherein one of the at least two different types of storage media within the cluster comprises hard disk drives (HDDs) (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives).

9.	Regarding claim 4, Li discloses the computer-implemented method of claim 1, wherein a plurality of SSDs from a first cluster and a plurality of HDDs from a second cluster are merged into the cluster onto which the digital content is to be stored (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives).

10.	Regarding claim 5, Kaushik discloses the computer-implemented method of claim 1, further comprising calculating the popularity information according to one or more data popularity criteria (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).

11.	Regarding claim 6, Kaushik discloses the computer-implemented method of claim 5, wherein the data popularity criteria apply to multiple different clusters of storage media (fig. 8-10, paragraphs 73-75 wherein historical and run-time query information for the large database may also be used to select the storage device that each block of a column is stored on).

12.	Regarding claim 7, Kaushik discloses the computer-implemented method of claim 5, wherein the data popularity criteria are specific to the cluster onto which the digital content is to be stored (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).

13.	Regarding claim 8, Li discloses the computer-implemented method of claim 1, wherein the digital content is placed on the at least two different types of storage media proactively before receiving measured popularity data indicating actual data access rates for the digital content (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives).

14.	Regarding claim 9, Kaushik discloses the computer-implemented method of claim 8, wherein proactive placement of the digital content according to the predicted popularity information avoids movement of the digital content between storage media types (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).

15.	Regarding claim 10, Kaushik discloses the computer-implemented method of claim 8, wherein proactive placement of the digital content according to the predicted popularity information avoids movement of the digital content across storage clusters (fig. 4-5, paragraphs 72-73 wherein data nodes and files are split into blocks at the ingestion time and spread across the cluster, and one sub-block contains a subset of popular columns determined as flash-suitable, and the second sub-block contains remaining columns).

16.	Regarding claim 11, Li discloses a system comprising: at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to: access cluster hardware information that identifies at least two different types of storage media within a cluster and provides an indication of a respective amount of data throughput for each identified type of storage media (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives); 
and access popularity information for one or more portions of digital content that are to be stored in the cluster, the popularity information indicating how often the digital content is predicted to be accessed over a specified future period of time (fig. 1-3, paragraph 22 wherein system determines popular documents for storage placement to reduce storage cost).
However Li is silent in regards to disclosing allocate the digital content on the at least two different types of storage media within the cluster according to the popularity information, such that digital content predicted to have higher popularity is placed on storage media types with higher throughput amounts according to the cluster hardware information, and digital content predicted to have lower popularity is placed on storage media types with lower throughput amounts, as indicated by the cluster hardware information. 
Kaushik discloses allocate the digital content on the at least two different types of storage media within the cluster according to the popularity information, such that digital content predicted to have higher popularity is placed on storage media types with higher throughput amounts according to the cluster hardware information, and digital content predicted to have lower popularity is placed on storage media types with lower throughput amounts, as indicated by the cluster hardware information (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).  Kaushik (paragraph 72) wherein file system cluster splits dataset into two sub-blocks, where one sub-block contains a subset of popular columns determined as flash-suitable, and the second sub-block contains remaining columns.  All of the elements are known.  Combining the references would yield the instant claims wherein content is allocated to be saved on multiple storage media based on predicted popularity of content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 12, Kaushik discloses the system of claim 11, wherein the digital content is allocated on the at least two different types of storage media within the cluster according to one or more linear programming optimizations (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).

18.	Regarding claim 13, Li discloses the system of claim 11, wherein the digital content is replicated on the at least two different types of storage media within the cluster in a manner that allows load-balancing between cluster nodes (fig. 1-2, paragraph 23 wherein the program may be replicated into k copies, with each copy stored in a different node in the cluster).

19.	Regarding claim 14, Li discloses the system of claim 11, wherein the digital content is replicated on the at least two different types of storage media within the cluster in a manner that allows fault tolerance across a plurality of storage media clusters (fig. 1-2, paragraph 23 wherein the reliability parameter may specify that the replicated copy is stored in a secondary media).

20.	Regarding claim 15, Kaushik discloses the system of claim 11, wherein the system sends a request for hardware information to the cluster and receives a reply identifying the at least two different types of storage media within the cluster (fig. 4-5, paragraphs 73-74 wherein historical query information includes the type of usage for each block of a column in the query).

21.	Regarding claim 16, Kaushik discloses the system of claim 11, wherein the amount of data throughput for each identified type of storage media comprises a current, real-time throughput measurement for each identified type of storage media (fig. 4-5, paragraph 60 reducing the data that needs to be scanned per query by using IO-efficient serializer/deserializer and columnar layouts, relying on scale-out parallelism for higher IO throughput, and/or leveraging faster mediums).

22.	Regarding claim 17, Kaushik discloses the system of claim 11, wherein the one or more portions of digital content are proactively cached on the at least two different types of storage media within the cluster according to the popularity information (fig. 4-5, paragraph 64 wherein flash is less expensive than capacity-constrained RAM and is also better for being used as a second level cache than adding extra RAM).

23.	Regarding claim 18, Li discloses the system of claim 11, wherein a first cluster comprising SSDs is merged with a second cluster comprising both SSDs and HDDs, and wherein the SSDs and the HDDs are used simultaneously within the merged first and second clusters (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives).

24.	Regarding claim 19, Kaushik discloses the system of claim 18, wherein allocating the digital content on the first and second clusters avoids duplicating digital content stored on the SSDs of the first cluster on the SSDs of the second cluster (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).

25.	Regarding claim 20, Li discloses a non-transitory computer-readable medium comprising one or more computer- executable instructions that, when executed by at least one processor of a computing device, cause the computing device to: access cluster hardware information that identifies at least two different types of storage media within a cluster and provides an indication of a respective amount of data throughput for each identified type of storage media (fig. 1-3, paragraphs 22-23 wherein content can be stored on SSD drives or HDD drives); 
and access popularity information for one or more portions of digital content that are to be stored in the cluster, the popularity information indicating how often the digital content is predicted to be accessed over a specified future period of time (fig. 1-3, paragraph 22 wherein system determines popular documents for storage placement to reduce storage cost).
However Li is silent in regards to disclosing allocate the digital content on the at least two different types of storage media within the cluster according to the popularity information, such that digital content predicted to have higher popularity is placed on storage media types with higher throughput amounts according to the cluster hardware information, and digital content predicted to have lower popularity is placed on storage media types with lower throughput amounts, as indicated by the cluster hardware information
Kaushik discloses allocate the digital content on the at least two different types of storage media within the cluster according to the popularity information, such that digital content predicted to have higher popularity is placed on storage media types with higher throughput amounts according to the cluster hardware information, and digital content predicted to have lower popularity is placed on storage media types with lower throughput amounts, as indicated by the cluster hardware information (fig. 4-5, paragraphs 84-85 and 115 wherein system used for determining based on the one or more attributes if each of the data blocks of columns of the large database should be stored on a first or a second storage device of the multi-tier enterprise storage system).  Kaushik (paragraph 72) wherein file system cluster splits dataset into two sub-blocks, where one sub-block contains a subset of popular columns determined as flash-suitable, and the second sub-block contains remaining columns.  All of the elements are known.  Combining the references would yield the instant claims wherein content is allocated to be saved on multiple storage media based on predicted popularity of content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2017/0286008) discloses smart storage platform apparatus for efficient storage of big data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424